DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 1/3/2022, are acknowledged.   Claims 10-17 and 19-21 are pending.  

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Katherine Sales on 3/25/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claim 13. (AMEND)  Nanometric pharmaceutical composition in the form of liposomes or nanoemulsion containing interference RNA strands according to claim 10 



Claim 23. (NEW)  Nanometric pharmaceutical composition in the form of liposomes or nanoemulsion containing interference RNA strands according to claim 12 comprising a pharmaceutically acceptable excipient capable of carrying siRNA SEQ ID NO: 1 and SEQ ID NO: 2.

Conclusion
Claims 10-17 and 19-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618